DETAILED ACTION
Claim(s) 1-28 are presented for examination.
Claims 1, 15, 16 and 28 are amended.
Claims 6 and 21 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, (see remarks pages 9-16 of 16) filed January 26th, 2022 with respect to rejection of claim(s) 1-5, 7-20 and 22-28 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claims 1 and 15, the applicant argued that, ... Fang and Kim, alone or in combination, do not teach, suggest, or otherwise render obvious "providing, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern" as recited in claim 1 and similar features recited in claim 15 [Remarks, page of 10 of 16].

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Kim et al. (US 2013/0083752) hereinafter “Kim”, fig. 6, pg. 6, ¶70; pg. 8, ¶93 discloses as follows:

[0070] ... In Equation (12), X has an information amount of 9 bits and is notified to a UE using high-level signaling. In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling. 


    PNG
    media_image1.png
    976
    741
    media_image1.png
    Greyscale


[0093] In FIG. 6, the eNB determines how to set CSI-RS configuration related to a DAS in step 600. The eNB notifies the UE of the UE's CSI-RS configuration determined in step 600 through high-level signaling, in step 610. After the UE's CSI-RS configuration is notified, the eNB performs scheduling for determining to which UE downlink resources are to be assigned, in step 620. 


Regarding Claims 16 and 28, the applicant further argued that, ... Kim and Fang, alone or in combination, do not teach, suggest, or otherwise render obvious "receiving, from a base station, the downlink (DL) control signaling indicating a demodulation reference signal (DMRS) pattern, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern" as recited in claim 16 and similarly recited in claim 28 [Remarks, page 11 of 16].

In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

Kim et al. (US 2013/0083752) fig. 7, pg. 6, ¶70; pg. 8, ¶97 further discloses as follows:


    PNG
    media_image2.png
    1006
    753
    media_image2.png
    Greyscale


[0070] ... In Equation (12), X has an information amount of 9 bits and is notified to a UE using high-level signaling. In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling. 

[0097] In step 700 of FIG. 7, the UE is notified of CSI-RS configuration related to a DAS from the eNB. By using the CSI-RS configuration notified in step 700, the UE identifies an initial state of a new scrambling sequence for a PDSCH DMRS, in which case one of Methods 1-4 disclosed in the present invention may be used. The initial state of the new scrambling sequence for the PDSCH DMRS may also be notified to the UE by using one of Methods 1-6. Regardless of the CSI-RS configuration of step 700, the eNB may directly notify the UE of which initial state is to be used, through high-level signaling.
	
In other words, Kim teaches:
"providing, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” by disclosing –

	The eNB notifies the UE of the UE's CSI-RS configuration determined through high-level signaling including an information amount of 9 bits. In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE.

“receiving, from a base station, the downlink (DL) control signaling indicating a demodulation reference signal (DMRS) pattern, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” by disclosing –
	
	The UE is notified of CSI-RS configuration (including an information amount of 9 bits) related to a DAS from the eNB for identifying an initial state of a new scrambling sequence for a PDSCH DMRS. The information amount of 9 bits that is notified to the UE using high-level signaling identifies the legacy LTE/LTE-A system, wherein NIDcell of an initial state for a DMRS is a value determined by the UE.

	Therefore a prima facie case of obviousness is established by Kim in view of Fang under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 7, 15, 16, 19, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 9,554,381 B2) hereinafter “Park” in view of Bashar et. al (US 2014/0302887 A1) hereinafter “Bashar”.

Regarding Claim 1, 
	Park discloses a method in a wireless communication system by a Base Station (BS) or an evolved-Node-B (eNB) (see Fig. 6, (eNB), col. 6, lines 30-35) comprising:
	determining a plurality of ports of a multi-dimensional array of transmit antennas and a number of spatial multiplexed layers for transmission (see Fig. 8/9, col. 18 lines 5-12, lines 40-60, determining/processing antenna ports and spatial layers for transmitting) to a plurality of user equipment’s (UEs) (see Fig. 6 (UE), col. 18, lines 1-3);
	configuring a demodulation reference signal (DMRS) pattern (see Fig. 9, col. 18, lines 8-12, assigning/configuration DMRS symbols/patterns) by multiplexing the layers (see. Fig. 9, col. 18, lines 13-15, multiplexing/combing DMRS layers) or the ports in the DMRS pattern (see Fig. 9, see col. 18, lines 49-56, DMRS ports X-W), using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups (see Fig. 9, see col. 18, lines 55-56, lines 61-67, utilizing/using OCC and CDM group (i.e. groups 1-2)); 
	providing, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling (see col. 23, lines 29-36, The UE receives information through higher layer signaling such as RRC indicating the number of antenna ports in the pattern); and 
	transmitting DMRS symbols (see Fig. 6, see col. 24, lines 5-10, transmitting configured/assigned/ multiplexed DMRS symbols to UE) based on the configured DMRS pattern using the multiplexed layers and the ports (see col .19, lines 24-36, according to configured/assigned/ multiplexed DMRS symbols using layers and Ports).
	Park does not explicitly teach “wherein a bit size of the indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern.” 
	However, Bashar discloses wherein a bit size of the indication that indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 3, ¶78, lines 1-4, when a single bit/size indicator is set to zero or is not present, legacy DMRS pattern(s) are used; when it is set to one, reduced overhead DMRS patterns are used].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a bit size of the indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” as taught by Bashar in the system of Park, so that it would provide a user equipment (UE) to identify whether a reduced overhead DRMS pattern is being transmitted [see Bashar Fig. 3, ¶17 lines 3-6].

Regarding Claim 4, 
	Park discloses a method wherein:
the OCC comprises a length-4 OCC (see col. 22, lines (12-15), the number of DMRS ports can be primarily doubled using a length-4 OCC), and 
	the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain (see Fig. 18, col. 25, lines (50-58), a length-4 OCC corresponding to 4 DMRS ports in time domain (horizontal axis)).

Regarding Claim 7, 
	Park discloses a method, wherein the indication comprises: 
	first data indicating a type of multiplexing used for a first and a second CDM group (see Fig. 8/9 col. 18, lines 60-65, method for multiplexing DMRS to CDM groups); and
	second data indicating a length of the OCC (see col. 3, lines 20-25, second DMRS signal may include applying a length-4 OCC to complex-valued modulation symbol(s)). 

Regarding Claim 15, 
	Park discloses an apparatus for wireless communications by an eNodeB (see Fig. 6, (eNB), col. 6, lines 30-35), comprising:
	at least one processor (see Fig. 20, processor {11} of (eNB), col. 26, lines 35-40), configured to:
	determine a plurality of ports of a multi-dimensional array of transmit antennas and a number of spatial multiplexed layers for transmission (see Fig. 8/9, determining/processing antenna ports and spatial layers for transmitting, col. 18 lines 5-12, lines 40-60) to a plurality of user equipment’s (UEs) (see Fig. 6 UEs, col. 18, line 1-3); and
	configure a demodulation reference signal (DMRS) pattern (see Fig. 9, col. 18, lines 8-12, assigning/configuration DMRS symbols/patterns) by multiplexing the layers (see. Fig. 9, col. 18, lines 13-15, multiplexing/combing DMRS layers) or the ports in the DMRS pattern (see Fig. 9, col. 18, lines 49-56, DMRS ports X-W), using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups (see Fig. 9, col. 18, lines 55-56, lines 61-67, utilizing/using OCC and CDM group (i.e. groups 1-4)); and
	a transceiver (see Fig. 20: RF unit 13, col. 25, lines 64-67 to col. 26, lines 68-72) configured to:
	provide, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling (see col. 23, lines 29-36, The UE receives information through higher layer signaling such as RRC indicating the number of antenna ports in the pattern), and
	transmit DMRS symbols based on the configured DMRS pattern using the multiplexed layers and the ports (see, col. 3, lines 29-45, mapping a complex-valued modulation symbol).
	Park does not explicitly teach “wherein a bit size of the indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern.” 
	However, Bashar discloses wherein a bit size of the indication that indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 3, ¶78, lines 1-4, when a single bit/size indicator is set to zero or is not present, legacy DMRS pattern(s) are used; when it is set to one, reduced overhead DMRS patterns are used].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a bit size of the indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” as taught by Bashar in the system of Park, so that it would provide a user equipment (UE) to identify whether a reduced overhead DRMS pattern is being transmitted [see Bashar Fig. 3, ¶17 lines 3-6].

Regarding Claim 16, 
	Park discloses a method in a wireless communication system by a User Equipment (UE) (see Fig. 6, (UE), col. 6, lines 20-27), comprising:
	receiving, from a base station (BS), a downlink (DL) control signaling indicative of a demodulation reference signal (DMRS) pattern (see Fig 6. col. 6, lines 20-23, UE receives control information from eNode B);
	determining, based on the DL control signaling, ports of a multi-dimensional array of antennas and spatial multiplexed layers for DMRS symbols transmission (see Fig. 8/9; determining/processing antenna ports and spatial layers for transmitting; col. 18 lines 5-12, lines 40-60) the ports and the layers being multiplexed in the orthogonal DMRS pattern (see Fig. 9, DMRS ports X-W, col. 18, lines 49-56), using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups (see Fig. 9, col. 18, lines 55-56, lines 61-67, utilizing/using OCC and CDM group (i.e. groups 1-4)); and 
	receiving the DMRS symbols based on the determination (see. Fig. 6, col. 4, lines 33-43, UE receives multiplexed/configured/DMRS symbols).
	Park discloses receiving, from a base station, the downlink (DL) control signaling indicating a demodulation reference signal (DMRS) pattern [see Fig 6. col. 6, lines 20-23, UE receives control information from eNode B].
	Park does not explicitly teach “wherein a bit size of the indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern.” 
	However, Bashar discloses wherein a bit size of the indication that indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 3, ¶78, lines 1-4, when a single bit/size indicator is set to zero or is not present, legacy DMRS pattern(s) are used; when it is set to one, reduced overhead DMRS patterns are used].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a bit size of the indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” as taught by Bashar in the system of Park, so that it would provide a user equipment (UE) to identify whether a reduced overhead DRMS pattern is being transmitted [see Bashar Fig. 3, ¶17 lines 3-6].

Regarding Claim 19, 
	Park discloses a method wherein:
	the OCC comprises a length-4 OCC (see col. 22, lines (12-15) ), the number of DMRS ports can be primarily doubled using a length-4 OCC); and 
	the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain. (see Fig. 18, col. 25, lines (50-58), a length-4 OCC corresponding to 4 DMRS ports in time domain (horizontal axis)).

Regarding Claim 22, 
	Park discloses a method, wherein the indication comprises:
	first data identifying a type of multiplexing used for a first and a second CDM group (see Fig. 8/9 col. 18, lines 60-65, method for multiplexing DMRS to CDM groups); and
	second data identifying a length of the OCC (see col. 3, lines 20-25, second DMRS signal may include applying a length-4 OCC to complex-valued modulation symbol(s)). 

Regarding Claim 28, 
	Park discloses an apparatus for wireless communications by a (UE) (see Fig. 6, {UE}, col. 6, lines 20-27), comprising:
	a processor (see Fig. 6, 20 {processor 21 of UE}, col. 26, lines 51-62), configured to: 
	determine based on the DL control signaling, ports of a multi-dimensional array of antennas and spatial multiplexed layers for DMRS symbols transmission (see Fig. 8/9; determining/processing antenna ports and spatial layers for transmitting; see col. 18 lines 5-12, lines 40-60) the ports and the layers being multiplexed in the orthogonal DMRS pattern (see Fig. 9, DMRS ports X-W), using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups (see Fig. 9, col. 18, lines 55-56, lines 61-67, utilizing/using OCC and CDM group (i.e. groups 1-2)); and 
	a transceiver (see Fig. 20, col. 25, lines 64-67 to col. 26, lines 68-72, RF 23 (receiving device)) configured to:
	receive, from a base station, the downlink (DL) control signaling indicating a demodulation reference signal (DMRS) pattern (see Fig 6. col. 6, lines 20-23, UE receives control information from eNode B); and 
receive the DMRS symbols based on the determination (see. Fig. 6, col. 4, lines 33-43, UE receives multiplexed/configured/DMRS symbols).
Park discloses receiving, from a base station, the downlink (DL) control signaling indicating a demodulation reference signal (DMRS) pattern [see Fig 6. col. 6, lines 20-23, UE receives control information from eNode B].
	Park does not explicitly teach “wherein a bit size of the indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern.” 
	However, Bashar discloses wherein a bit size of the indication that indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 3, ¶78, lines 1-4, when a single bit/size indicator is set to zero or is not present, legacy DMRS pattern(s) are used; when it is set to one, reduced overhead DMRS patterns are used].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a bit size of the indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” as taught by Bashar in the system of Park, so that it would provide a user equipment (UE) to identify whether a reduced overhead DRMS pattern is being transmitted [see Bashar Fig. 3, ¶17 lines 3-6].


Claim(s) 3, 14, 18, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ko et al. (US 2013/0021991 A1), hereinafter “Ko”

Regarding Claim 3, 
	Park discloses a method wherein:
	the OCC comprises a length-2 OCC (see col. 23, lines (25-28), a single CSI-RS port is distinguished by a length-2 OCC);
	the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports).
	Although Park discloses an OCC comprised of length-2 and one or more CDM groups as set forth above, Park does not explicitly teach “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group.” 
	However, Ko from the same field teaches orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group (see col. 6, ¶ 72 lines (1-4), layers are orthogonal using time division multiplexing (TDM) or frequency division multiplexing (FDM)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group” as taught by Ko in the system of Park, so that it would support transmission of a maximum of rank-8 radio resources for DRS the layers being multiplexed (see Ko col. 17, ¶ 208 lines (1-11)).

Regarding Claim 14, 
	Although Park discloses a communication method as set forth above,
	Park does not explicitly teach “scheduling UEs of the plurality of UEs for a plurality of bundled resource blocks (RBs) used for transmitting the DMRS symbols; applying the same precoder to the plurality of bundled RBs; and providing, to the co-scheduled UEs, indication about a size of the plurality of bundled RBs”. 
	However, Ko from the same field teaches scheduling UEs of the plurality of UEs for a plurality of bundled resource blocks (RBs) used for transmitting the DMRS symbols (see col. 19, ¶ 235 lines (4-11), co-scheduling of UE’s in the same RB); applying the same precoder to the plurality of bundled RBs (see col. 6, ¶ 69 lines (3-12), UE specific reference signal is precoded using the same precoder); and providing, to the co-scheduled UEs, indication about a size of the plurality of bundled RBs (see col. 8, ¶ 89 lines (1-14), transmission is performed based on transport block size).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “scheduling UEs of the plurality of UEs for a plurality of bundled resource blocks (RBs) used for transmitting the DMRS symbols; applying the same precoder to the plurality of bundled RBs; and providing, to the co-scheduled UEs, indication about a size of the plurality of bundled RBs” as taught by Ko in the system of Park so that it would allow for interference cancellation by scheduling UE’s in the same physical resource blocks (PRBs) by using the same precoder to permit the precoding matrix to be transparent to the UE and setting a value for the transport block size to indicate if transmission is performed for multiple resource blocks (RBs) by transmitting a downlink signal to a UE in a wireless communication system supporting downlink (MIMO) transmission (see Ko col. 2 , ¶ 12 lines (1-5)).

Regarding Claim 18, 
	Park discloses a method wherein:
	the OCC comprises a length-2 OCC (see col. 23, lines (25-28), a single CSI-RS port is distinguished by a length-2 OCC);
	the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports).
	Although Park discloses an OCC comprised of length-2 and one or more CDM groups as set forth above, Park does not explicitly teach “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group.” 
	However, Ko from the same field teaches orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group (see col. 6, ¶ 72 lines (1-4), layers are orthogonal using time division multiplexing (TDM) or frequency division multiplexing (FDM)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group” as taught by Ko in the system of Park, so that it would support transmission of a maximum of rank-8 radio resources for DRS layers being multiplexed (see Ko col. 17, ¶ 208 lines (1-11)).

Regarding Claim 26, 
	Although Park discloses a communication method as set forth above,
Park does not explicitly teach “processing, based on the same bundling boundary for co-scheduled user equipments (UEs), the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs”. 
	However, Ko from the same field teaches processing, based on the same bundling boundary for co-scheduled user equipments (UEs) (see Fig. 4, col. 4, ¶ 45 lines (9-13), frequency hopping at a slot edge or boundary), the DMRS symbols received within a plurality of bundled resource blocks (RBs) (see col. 19, ¶ 235 lines (4-11), co-scheduling of UE’s in the same RB), wherein the same precoder was used for each port within the plurality of bundled RBs (see col. 6, ¶ 69 lines (3-12), UE specific reference signal is precoded using the same precoder).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “processing, based on the same bundling boundary for co-scheduled user equipments (UEs), the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs” as taught by Ko in the system of Park, so that it would allow for frequency hopping at a slot edge or boundary for co-scheduled UE’s in the same physical resource block (PRB) by using the same precoder to send data on a downlink channel (see Ko col. 4, ¶ 45 lines (1-13)).

Regarding Claim 27, 
	Although Park discloses a communication method as set forth above,
	Park does not explicitly teach “processing, based on a higher layer configured bundling boundary, the DMRS symbols received in a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs”. 
	However, Ko from the same field teaches processing, based on a higher layer configured bundling boundary (see col. 4, ¶ 44 lines (11-14), the UE receives data transmission signaled via higher layer signaling), the DMRS symbols received within a plurality of bundled resource blocks (RBs) (see col. 19, ¶ 235 lines (4-11), co-scheduling of UE’s in the same RB), wherein the same precoder was used for each port within the plurality of bundled RBs (see col. 6, ¶ 69 lines (3-12), UE specific reference signal is precoded using the same precoder).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “processing, based on a higher layer configured bundling boundary, the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs” as taught by Ko in the system of Park, so that it would allow the UE to detect data transmissions based on a higher layer configured bundling boundary (see Ko col. 4, ¶ 44 lines (11-14)).

Claim(s) 2, 5, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ko et al. (US 2013/0021991 A1), hereinafter “Ko” and in further view of Ng et al. (US 9,019,924 B2) hereinafter “Ng”.

Regarding Claim 2, 
	Park discloses a method wherein:
	the OCC comprises a length-2 OCC (see col. 23, lines (25-28), a single CSI-RS port is distinguished by a length-2 OCC);
the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports).
	Although Park discloses the first CDM group and the second CDM group as set forth above, 
	Park does not explicitly teach “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain.” 
However, Ko from the same field teaches the first CDM group (see Fig 8a, CDM group 1 {1, 1, 1, 1}) and the second CDM group (see. Fig. 8a, CDM group 2 {1, -1, 1, -1}) are non-orthogonally multiplexed on same resource elements (see Fig. 8a, are quasi-orthogonally multiplexed on the same RE) in time and frequency domain (see Fig. 8a, in time (vertical line) and frequency (horizontal line) domain).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain” as taught by Ko in the system of Park, so that it would allow for two DMRS subgroups to be quasi-orthogonal or non-orthogonal to each other in time and frequency domain (see Ko Fig. 8a-b, col. 22, ¶ 259 lines (5-21)).
	The combined system of Park and Ko does not explicitly disclose “the first CDM group uses a different scrambling sequence than the second CDM group”.
However, Ng discloses the first CDM group uses a different scrambling sequence than the second CDM group (see col. 15, lines (23-38), calculation of a scrambling sequence for DM-RS ports).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group uses a different scrambling sequence than the second CDM group” as taught by Ng, in the combined system of Park and Ko, so that it would provide a reduction in signaling overhead by associating each DM-RS port with a port scrambling ID for creating a scrambling sequence (see Ng col. 9, lines (21-26)). 

Regarding Claim 5, 
	Park discloses a method wherein:
	the OCC comprises a length-4 OCC (see col. 22, lines (12-15), the number of DMRS ports can be primarily doubled using a length-4 OCC), 
the one or more CDM groups comprise:
	a first CDM group allocated to a first set of four layers or four ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports); spanning four noncontiguous resource elements (REs) in time domain (see col. 25, lines (54-63), a length-4 OCC in a TDD system), 
	a second CDM group allocated to a second set of four layers or four ports (see Fig. 8, col. 19, lines 1-12, CDM Group 2 allocated to 2nd pair of layers or ports) spanning four noncontiguous resource elements (REs) in time domain (see col. 25, lines (54-63), a length-4 OCC in a TDD system).
	Although Park discloses the first CDM group and the second CDM group as set forth above, 
Park does not explicitly teach “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain.”
However, Ko from the same field teaches the first CDM group (see Fig 8a, CDM group 1 {1, 1, 1, 1}) and the second CDM group (see. Fig. 8a, CDM group 2 {1, -1, 1, -1}) are non-orthogonally multiplexed on same resource elements (see Fig. 8a, are quasi-orthogonally multiplexed on the same RE) in time and frequency domain (see Fig. 8a, in time (vertical line) and frequency (horizontal line) domain).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain, wherein the first CDM group uses a first scrambling sequence and the second CDM group uses a second scrambling sequence.” as taught by Ko in the system of Park, so that it would allow for two DMRS subgroups to be quasi-orthogonal or non-orthogonal to each other in time and frequency domain (see Ko Fig. 8a-b, col. 22, ¶ 259 lines (5-21)).
The combined system of Park and Ko does not explicitly disclose “the first CDM group uses a different scrambling sequence than the second CDM group”.
	However, Ng discloses the first CDM group uses a different scrambling sequence than the second CDM group (see col. 15, lines (23-38), calculation of a scrambling sequence for DM-RS ports).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group uses a different scrambling sequence than the second CDM group” as taught by Ng, in the combined system of Park and Ko, so that it would provide a reduction in signaling overhead by associating each DM-RS port with a port scrambling ID for creating a scrambling sequence (see Ng col. 9, lines (21-26)).

Regarding Claim 17, 
	Park discloses a method wherein:
the OCC comprises a length-2 OCC (see col. 23, lines 25-28, a single CSI-RS port is distinguished by a length-2 OCC);
the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines 1-12, CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines 1-12, CDM Group 2 allocated to 2nd pair of layers or ports).
	Although Park discloses the first CDM group and the second CDM group as set forth above, Park does not explicitly teach “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain.” 
	However, Ko from the same field teaches the first CDM group (see Fig 8a, CDM group 1 {1, 1, 1, 1}) and the second CDM group (see. Fig. 8a, CDM group 2 {1, -1, 1, -1}) are non-orthogonally multiplexed on same resource elements (see Fig. 8a, are quasi-orthogonally multiplexed on the same RE) in time and frequency domain (see Fig. 8a, in time (vertical line) and frequency (horizontal line) domain). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain” as taught by Ko in the system of Park, so that it would allow for two DMRS subgroups to be quasi-orthogonal or non-orthogonal to each other in time and frequency domain (see Ko Fig. 8a-b, col. 22, ¶ 259 lines (5-21)).
	The combined system of Park and Ko does not explicitly disclose “the first CDM group uses a different scrambling sequence than the second CDM group”.
	However, Ng discloses the first CDM group uses a different scrambling sequence than the second CDM group (see col. 15, lines (23-38), calculation of a scrambling sequence for DM-RS ports).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group uses a different scrambling sequence than the second CDM group” as taught by Ng, in the combined system of Park and Ko, so that it would provide a reduction in signaling overhead by associating each DM-RS port with a port scrambling ID for creating a scrambling sequence (see Ng col. 9, lines (21-26)).

Regarding Claim 20, 
	Park discloses a method wherein:
	the OCC comprises a length-4 OCC (see col. 22, lines (12-15), the number of DMRS ports can be primarily doubled using a length-4 OCC), 
	the one or more CDM groups comprise:
	a first CDM group allocated to a first set of four layers or four ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports); spanning four noncontiguous resource elements (REs) in time domain (see col. 25, lines (54-63), a length-4 OCC in a TDD system), 
	a second CDM group allocated to a second set of four layers or four ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports) spanning four noncontiguous resource elements (REs) in time domain (see col. 25, lines (54-63), a length-4 OCC in a TDD system).
	Although Park discloses the first CDM group and the second CDM group as set forth above, 
	Park does not explicitly teach “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain.”
However, Ko from the same field teaches the first CDM group (see Fig 8a, CDM group 1 {1, 1, 1, 1}) and the second CDM group (see. Fig. 8a, CDM group 2 {1, -1, 1, -1}) are non-orthogonally multiplexed on same resource elements (see Fig. 8a, are quasi-orthogonally multiplexed on the same RE) in time and frequency domain (see Fig. 8a, in time (vertical line) and frequency (horizontal line) domain).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain, wherein the first CDM group uses a first scrambling sequence and the second CDM group uses a second scrambling sequence.” as taught by Ko in the system of Park, so that it would allow for two DMRS subgroups to be quasi-orthogonal or non-orthogonal to each other in time and frequency domain (see Ko Fig. 8a, col. 22, ¶ 259, lines (5-21)). 
	The combined system of Park and Ko does not explicitly disclose “the first CDM group uses a different scrambling sequence than the second CDM group”.
	However, Ng discloses the first CDM group uses a different scrambling sequence than the second CDM group (see col. 15, lines 23-38, calculation of a scrambling sequence for DM-RS ports).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group uses a different scrambling sequence than the second CDM group” as taught by Ng, in the combined system of Park and Ko, so that it would provide a reduction in signaling overhead by associating each DM-RS port with a port scrambling ID for creating a scrambling sequence (see Ng col. 9, lines (21-26)).

Claim(s) 9, 10, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ng et al. (US 9,019,924 B2) hereinafter “Ng”.

Regarding Claim 9, 
	Although Park discloses a method with the ports of transmit antennas and layers for transmitting DMRS symbols (see Fig. 11(a), col. 22, lines (39-52), DMRS ports in a given pattern), 
	Park does not explicitly teach “communicating indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH).”
	However, Ng from the same field teaches communicating indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH) (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)” as taught by Ng in the system of Park, so that only five bits are needed to include the power offset and rate matching information in the indication (see Ng col. 11, lines (59-62)).

Regarding Claim 10, 
	Although Park discloses a method with the ports of transmit antennas and layers for transmitting DMRS symbols (see Fig. 11(a), col 22, lines (39-52), DMRS ports in a given pattern), 
	Park does not explicitly teach “communicating joint indication of the configured DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling”.
	However, Ng from the same field teaches communicating joint indication of the configured DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating joint indication of the configured DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling” as taught by Ng in the system of Park, so that only five bits are needed to include the power offset and rate matching information in the joint indication (see Ng col. 11, lines (59-62)).

Regarding Claim 23, 
	Although Park discloses a method with the ports of transmit antennas and layers for transmitting DMRS symbols (see Fig. 11(a), col 22, lines (39-52), DMRS ports in a given pattern), 
	Park does not explicitly teach “receiving an indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH).”
	However, Ng from the same field teaches receiving an indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH) (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving an indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)” as taught by Ng in the system of Park, so that only five bits are needed to include the power offset and rate matching information in the indication (see Ng col. 11, lines (59-62)).

Regarding Claim 24, 
	Although Park discloses a method with the ports of transmit antennas and layers for transmitting DMRS symbols (see Fig. 11(a), col. 22, lines (39-52), DMRS ports in a given pattern), 
	Park does not explicitly teach “receiving joint indication of the DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling”.
	However, Ng from the same field teaches receiving joint indication of the DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving joint indication of the DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling” as taught by Ng in the system of Park, so that only five bits are needed to include the power offset and rate matching information in the joint indication (see Ng col. 11, lines (59-62)).

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee et al. (US 9,019,904 B2) hereinafter “Lee”.

Regarding Claim 12, 
	Although Park discloses the OCC comprises a length-4 OCC (see col. 22, lines (12-15), the number of DMRS ports can be primarily doubled using a length-4 OCC), 
	Park does not explicitly teach “the OCC comprises a length-4 Walsh code indicated by the sequence {a, b, c, d}, and the method further comprising switching, on the frequency domain, between the OCC and another OCC, wherein the other OCC is a cyclic shift version of the length-4 Walsh code”.
	However, Lee from the same field teaches the OCC comprises a length-4 Walsh code indicated by the sequence {a, b, c, d}, (see Fig. 21, see col. 4 lines (30-44), orthogonal sequence {a, b, c, d}) and the method further comprising switching, on the frequency domain, between the OCC and another OCC, wherein the other OCC is a cyclic shift version of the length-4 Walsh code (see Fig. 21, see col. 21 lines (5-21), cyclic shifting for achieving uniform distribution of OCC).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a length-4 Walsh code indicated by the sequence {a, b, c, d} being cyclically shifted to produce a new order of the orthogonal sequence so that the OCCs may be uniformly distributed at both an RB level and a DRS OFDM symbol level (see Lee col. 21 lines (5-10)).

Regarding Claim 13, 
	Although Park discloses the OCC comprises a length-4 OCC (see col. 22, lines (12-15), the number of DMRS ports can be primarily doubled using a length-4 OCC), 
	Park does not explicitly teach “the other OCC comprising a length-4 Walsh code indicated by the sequence {b, c, d, a}”.
However, Lee from the same field teaches the other OCC comprising a length-4 Walsh code indicated by the sequence {b, c, d, a} (see Fig. 21, col. 21 lines (5-21), cyclic shifting of the sequence {a, b, c, d} to produce the new sequence {b, c, d, a}).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a length-4 Walsh code indicated by the sequence {a, b, c, d} and the OCCs {a, b, c, d} are cyclically shifted to produce the order of {b, c, d, a} for a second DRS subcarrier (see Lee, col. 21 lines (25-30)).

Second Set of rejection
Claims 1 and 15 are also rejected under 35 U.S.C. § 103 as being unpatentable over Fang et al. (US 2016/0182203 A1) hereinafter “Fang” in view of Kim et al. (US 2013/0083752 A1) hereinafter “Kim”.

Regarding Claim 1,
	Fang discloses a method for wireless communications by a base station (BS) [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, a method performed by an eNodeB “20”], comprising: 
	determining a plurality of ports of a multi-dimensional array of transmit antennas and a number of spatial multiplexed layers for transmission to a plurality of user equipments (UEs) [see fig. 8: Steps “S12” & “S14”, pg. 6, ¶105 lines 1-8, determine how many CRS ports are actually required in the cell with locations for transmission of CRS pre-defined for 4 antenna ports];
	configuring a demodulation reference signal (DMRS) pattern by multiplexing one or both of the layers and the ports in the DMRS pattern [see fig. 8: Steps “S16” & “S18”, pg. 6, ¶105 lines 8-16, configure the CRS that are required in the form of the RS pattern applicable to the number of antenna port(s) needed for CRS; Configure demodulation reference signal (DMRS) in locations of at least one other CRS port, and arrange in the REs of the unused CRS antenna port(s)] using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups [see fig. 6, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11, the DMRS of different layers are orthogonally multiplexed by a combination of Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or code division multiplexing (CDM); The DMRS are further organized into Code Division Multiplexing Groups, “CDM Group 1” and “CDM Group 2”]; and 
	transmitting DMRS symbols based on the configured DMRS pattern using the multiplexed layers and the ports [see fig. 8: Step “S20”, pg. 6, ¶105 lines 16-19, transmit a downlink channel including both the CRS of the required antenna port(s), and the DMRS in REs corresponding to the other antenna port(s)].
	Fang does not explicitly teach “providing, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern”.
	However Kim discloses providing [see fig. 6: Step “610”, pg. 8, ¶93 lines 2-4, notify], to the plurality of UEs [see fig. 6: Steps “600” & “610”, pg. 8, ¶93 lines 2-4, to the UE], an indication about the configured DMRS pattern using radio resource control (RRC) signaling [see fig. 6: Step “610”, pg. 8, ¶93 lines 2-4, the UE's CSI-RS configuration determined in step “600” through high-level signaling (i.e. RRC signaling)], wherein the indication comprises multiple bits [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, the configuration including an information amount of 9 bits that is notified to the UE using high-level signaling], and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “providing, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” as taught by Kim in the system of Fang for providing the advantage of fewer bits in an initial state being changed [see Kim pg. 4, ¶58 lines 4-6].

Regarding Claim 15,
	Fang discloses an apparatus for wireless communications by an eNodeB [see fig. 13, pg. 7, ¶130 lines 1-10, an eNodeB “20”], comprising: 
	at least one processor configured to [see fig. 13, pg. 7, ¶130 lines 1-10, a controller “906” implemented to]: 
	determine a plurality of ports of a multi-dimensional array of transmit antennas and a number of spatial multiplexed layers for transmission to a plurality of user equipments (UEs) [see fig. 8: Steps “S12” & “S14”, pg. 6, ¶105 lines 1-8, determine how many CRS ports are actually required in the cell with locations for transmission of CRS pre-defined for 4 antenna ports], and configure a demodulation reference signal (DMRS) pattern by multiplexing one or both of the layers and the ports in the DMRS pattern [see fig. 8: Steps “S16” & “S18”, pg. 6, ¶105 lines 8-16, configure the CRS that are required in the form of the RS pattern applicable to the number of antenna port(s) needed for CRS; Configure demodulation reference signal (DMRS) in locations of at least one other CRS port, and arrange in the REs of the unused CRS antenna port(s)] using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups [see fig. 6, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11, the DMRS of different layers are orthogonally multiplexed by a combination of Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or code division multiplexing (CDM); The DMRS are further organized into Code Division Multiplexing Groups, “CDM Group 1” and “CDM Group 2”]; and 
	a transceiver configured to [see fig. 13, pg. 7, ¶130 lines 1-10, transmitter/receiver unit(s) “904” connected to at least one antenna “902” and implemented to]: 
	transmit DMRS symbols based on the configured DMRS pattern using the multiplexed layers and the ports [see fig. 8: Step “S20”, pg. 6, ¶105 lines 16-19, transmit a downlink channel including both the CRS of the required antenna port(s), and the DMRS in REs corresponding to the other antenna port(s)].
	Fang does not explicitly teach “provide, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern”.
	However Kim discloses provide [see fig. 6: Step “610”, pg. 8, ¶93 lines 2-4, notify], to the plurality of UEs [see fig. 6: Steps “600” & “610”, pg. 8, ¶93 lines 2-4, to the UE], an indication about the configured DMRS pattern using radio resource control (RRC) signaling [see fig. 6: Step “610”, pg. 8, ¶93 lines 2-4, the UE's CSI-RS configuration determined in step “600” through high-level signaling (i.e. RRC signaling)], wherein the indication comprises multiple bits [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, the configuration including an information amount of 9 bits that is notified to the UE using high-level signaling], and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “provide, to the plurality of UEs, an indication about the configured DMRS pattern using radio resource control (RRC) signaling, wherein the indication comprises multiple bits, and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern” as taught by Kim in the system of Fang for providing the advantage of fewer bits in an initial state being changed [see Kim pg. 4, ¶58 lines 4-6].

Claims 16 and 28 are also rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Fang.

Regarding Claim 16,
	Kim discloses a method for wireless communications by a user equipment (UE) [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, a UE operation], comprising: 
	receiving [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, receive], from a base station (BS) [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, from the eNB], a downlink (DL) control signaling indicative of a demodulation reference signal (DMRS) pattern [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the CSI-RS configuration notification for feedback related to a DAS for identifying an initial state of a new scrambling sequence for a PDSCH demodulation reference signal (DMRS)], wherein the indication comprises multiple bits [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, the configuration including an information amount of 9 bits that is notified to the UE using high-level signaling], and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling]; 
	determining [see fig. 7: Step “710”, pg. 8, ¶98 lines 1-3, determine], based on the DL control signaling [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, according to a CSI-RS configuration notification received for identifying an initial state of a new scrambling sequence for a PDSCH demodulation reference signal (DMRS)], ports of a multi-dimensional array of antennas and spatial multiplexed layers for DMRS symbols transmission [see fig. 7: Step “710”, pg. 8, ¶98 lines 1-3, possible DMRS scrambling sequences implicitly by identifying an initial state used for the new scrambling sequence for the PDSCH DMRS]; and 
	receiving the DMRS symbols based on the determination [see fig. 5 & 7: Step “720”, pg. 8, ¶98 lines 1-5, after the UE identifies an initial state used for the new scrambling sequence for the PDSCH DMRS, the DCI “520” is received using a PDCCH or an E-PDCCH].
	Kim does not explicitly teach “one or both of the ports and the layers being multiplexed in the DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups”.
	However Fang discloses one or both of the ports and the layers being multiplexed in the DMRS pattern [see fig(s). 6 & 8: Steps “S16” & “S18”, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11; pg. 6, ¶105 lines 8-16, configure the CRS that are required in the form of the RS pattern applicable to the number of antenna port(s) needed for CRS; Configure demodulation reference signal (DMRS) in locations of at least one other CRS port, and arrange in the REs of the unused CRS antenna port(s)] using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups [see fig(s). 6 & 8: Steps “S16” & “S18”, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11; pg. 6, ¶105 lines 8-16, the DMRS of different layers are orthogonally multiplexed by a combination of Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or code division multiplexing (CDM), and further organized into Code Division Multiplexing Groups, “CDM Group 1” and “CDM Group 2”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “one or both of the ports and the layers being multiplexed in the DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups” as taught by Fang in the system of Kim for providing the benefit of being orthogonal to the legacy DMRS patterns therefore not causing any interference [see Fang pg. 4, ¶78 lines 1-3].

Regarding Claim 28,
	Kim discloses an apparatus for wireless communications by a user equipment (UE) [see pg. 9, ¶106 lines 1-5, a UE], comprising: 
	a processor configured to [see pg. 9, ¶106 lines 1-5, a processor (or a controller) implemented to]: 
	determine [see fig. 7: Step “710”, pg. 8, ¶98 lines 1-3, determine], based on DL control signaling [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, according to a CSI-RS configuration notification received for identifying an initial state of a new scrambling sequence for a PDSCH demodulation reference signal (DMRS)], ports of a multi-dimensional array of antennas and spatial multiplexed layers for DMRS symbols transmission [see fig. 7: Step “710”, pg. 8, ¶98 lines 1-3, possible DMRS scrambling sequences implicitly by identifying an initial state used for the new scrambling sequence for the PDSCH DMRS]; 
	a transceiver configured to [see pg. 3, ¶39 lines 4-9, transmitters and receivers implemented to]: 
	receive [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, receive], from a base station [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, from the eNB], the downlink (DL) control signaling indicating a demodulation reference signal (DMRS) pattern [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the CSI-RS configuration notification for feedback related to a DAS for identifying an initial state of a new scrambling sequence for a PDSCH demodulation reference signal (DMRS)], wherein the indication comprises multiple bits [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, the configuration including an information amount of 9 bits that is notified to the UE using high-level signaling], and wherein a value of the multiple bit indication indicates whether the configured DMRS pattern is a legacy DMRS pattern or a non-legacy DMRS pattern [see pg. 6, ¶70 lines 2-8; pg. 8, ¶93 lines 2-4, In the legacy LTE/LTE-A system, NIDcell of an initial state for a DMRS is a value determined by the UE that receives a synchronization channel for a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) without separate high-level signaling], and receive the DMRS symbols based on the determination [see fig. 5 & 7: Step “720”, pg. 8, ¶98 lines 1-5, after the UE identifies an initial state used for the new scrambling sequence for the PDSCH DMRS, the DCI “520” is received using a PDCCH or an E-PDCCH].
	Kim does not explicitly teach “one or both of the ports and the layers being multiplexed in an orthogonal DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups”.
	However Fang discloses one or both of the ports and the layers being multiplexed in an orthogonal DMRS pattern [see fig(s). 6 & 8: Steps “S16” & “S18”, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11; pg. 6, ¶105 lines 8-16, configure the CRS that are required in the form of the RS pattern applicable to the number of antenna port(s) needed for CRS; Configure demodulation reference signal (DMRS) in locations of at least one other CRS port, and arrange in the REs of the unused CRS antenna port(s)] using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups [see fig(s). 6 & 8: Steps “S16” & “S18”, pg. 3, ¶44 lines 1-2; ¶45 lines 1-4; ¶46 lines 1-11; pg. 6, ¶105 lines 8-16, the DMRS of different layers are orthogonally multiplexed by a combination of Frequency Division Multiplexing (FDM), Time Division Multiplexing (TDM), and/or code division multiplexing (CDM), and further organized into Code Division Multiplexing Groups, “CDM Group 1” and “CDM Group 2”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “one or both of the ports and the layers being multiplexed in an orthogonal DMRS pattern using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups” as taught by Fang in the system of Kim for providing the benefit of being orthogonal to the legacy DMRS patterns therefore not causing any interference [see Fang pg. 4, ¶78 lines 1-3].

Claims 4 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang in view of Kim and in further view of Park et al. (US 9,554,381 B2) hereinafter “Park”.

Regarding Claim 4, 
The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
Neither Fang nor Kim explicitly teach “the OCC comprises a length-4 OCC, and the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain”.
However Park discloses the OCC comprises a length-4 OCC (see col. 22, lines (12-15), the number of DMRS ports can be primarily doubled using a length-4 OCC), and 
the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain (see Fig. 18, col. 25, lines (50-58), a length-4 OCC corresponding to 4 DMRS ports in time domain (horizontal axis)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-4 OCC, and the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain” as taught by Park in the combined system of Fang and Kim for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].

Regarding Claim 7, 
The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang nor Kim explicitly teach the indication comprises: “first data indicating a type of multiplexing used for a first and a second CDM group; and second data indicating a length of the OCC”.
	However Park discloses the indication comprises: 
first data indicating a type of multiplexing used for a first and a second CDM group (see Fig. 8/9 col. 18, lines 60-65, method for multiplexing DMRS to CDM groups); and
second data indicating a length of the OCC (see col. 3, lines 20-25, second DMRS signal may include applying a length-4 OCC to complex-valued modulation symbol(s)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication comprises: “first data indicating a type of multiplexing used for a first and a second CDM group; and second data indicating a length of the OCC” as taught by Park in the combined system of Fang and Kim for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].

Claims 19 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Fang and in further view of Park.

Regarding Claim 19, 
The combined system of Kim and Fang discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim nor Fang explicitly teach “the OCC comprises a length-4 OCC, and the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain”.
However Park discloses the OCC comprises a length-4 OCC (see col. 22, lines (12-15) ), the number of DMRS ports can be primarily doubled using a length-4 OCC); and 
the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain. (see Fig. 18, col. 25, lines (50-58), a length-4 OCC corresponding to 4 DMRS ports in time domain (horizontal axis)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-4 OCC, and the one or more CDM groups comprise a single CDM group allocated to four layers or four ports spanning four noncontiguous resource elements (REs) in time domain” as taught by Park in the combined system of Kim and Fang for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].

Regarding Claim 22, 
The combined system of Kim and Fang discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
	Neither Kim nor Fang explicitly teach the indication comprises: “first data identifying a type of multiplexing used for a first and a second CDM group; and second data identifying a length of the OCC”.
	However Park discloses the indication comprises:
first data identifying a type of multiplexing used for a first and a second CDM group (see Fig. 8/9 col. 18, lines 60-65, method for multiplexing DMRS to CDM groups); and
second data identifying a length of the OCC (see col. 3, lines 20-25, second DMRS signal may include applying a length-4 OCC to complex-valued modulation symbol(s)). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication comprises: “first data identifying a type of multiplexing used for a first and a second CDM group; and second data identifying a length of the OCC” as taught by Park in the combined system of Kim and Fang for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].

Claims 3 is rejected under 35 U.S.C § 103 as being unpatentable over Fang in view of Kim and in further view of Park and Ko et al. (US 2013/0021991 A1), hereinafter “Ko”

Regarding Claim 3, 
The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang nor Kim explicitly teach	 “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports”.
	However Park discloses the OCC comprises a length-2 OCC (see col. 23, lines (25-28), a single CSI-RS port is distinguished by a length-2 OCC);
the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports” as taught by Park in the combined system of Kim and Fang for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].
Although the combined system of Fang, Kim and Park discloses an OCC comprised of length-2 and one or more CDM groups as set forth above, Neither Fang, Kim nor Park explicitly teach “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group.” 
However, Ko discloses orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group (see col. 6, ¶ 72 lines (1-4), layers are orthogonal using time division multiplexing (TDM) or frequency division multiplexing (FDM)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group” as taught by Ko in the combined system of Fang, Kim and Park so that it would support transmission of a maximum of rank-8 radio resources for DRS the layers being multiplexed (see Ko col. 17, ¶ 208 lines (1-11)).

Claims 14 is rejected under 35 U.S.C § 103 as being unpatentable over Fang in view of Kim and in further view of Ko et al. (US 2013/0021991 A1), hereinafter “Ko”

Regarding Claim 14, 
The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
Neither Fang nor Kim explicitly teach “scheduling UEs of the plurality of UEs for a plurality of bundled resource blocks (RBs) used for transmitting the DMRS symbols; applying the same precoder to the plurality of bundled RBs; and providing, to the co-scheduled UEs, indication about a size of the plurality of bundled RBs”. 
However, Ko disclsoes scheduling UEs of the plurality of UEs for a plurality of bundled resource blocks (RBs) used for transmitting the DMRS symbols (see col. 19, ¶ 235 lines (4-11), co-scheduling of UE’s in the same RB); applying the same precoder to the plurality of bundled RBs (see col. 6, ¶ 69 lines (3-12), UE specific reference signal is precoded using the same precoder); and providing, to the co-scheduled UEs, indication about a size of the plurality of bundled RBs (see col. 8, ¶ 89 lines (1-14), transmission is performed based on transport block size).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “scheduling UEs of the plurality of UEs for a plurality of bundled resource blocks (RBs) used for transmitting the DMRS symbols; applying the same precoder to the plurality of bundled RBs; and providing, to the co-scheduled UEs, indication about a size of the plurality of bundled RBs” as taught by Ko in the combined system of Fang and Kim so that it would allow for interference cancellation by scheduling UE’s in the same physical resource blocks (PRBs) by using the same precoder to permit the precoding matrix to be transparent to the UE and setting a value for the transport block size to indicate if transmission is performed for multiple resource blocks (RBs) by transmitting a downlink signal to a UE in a wireless communication system supporting downlink (MIMO) transmission (see Ko col. 2 , ¶ 12 lines (1-5)).

Claim 18 is rejected under 35 U.S.C § 103 as being unpatentable over Kim in view of Fang and in further view of Park and Ko et al. (US 2013/0021991 A1), hereinafter “Ko”

Regarding Claim 18, 
The combined system of Kim and Fang discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim nor Fang explicitly teach “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports”.
However Park discloses the OCC comprises a length-2 OCC (see col. 23, lines (25-28), a single CSI-RS port is distinguished by a length-2 OCC);
the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports” as taught by Park in the combined system of Kim and Fang for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].
Although the combined system of Kim, Fang and Park discloses an OCC comprised of length-2 and one or more CDM groups as set forth above, Neither Kim, Fang nor Park explicitly teach “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group.” 
However, Ko discloses orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group (see col. 6, ¶ 72 lines (1-4), layers are orthogonal using time division multiplexing (TDM) or frequency division multiplexing (FDM)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “orthogonal time division multiplexing (TDM) and frequency division multiplexing (FDM) being applied between the first CDM group and second CDM group” as taught by Ko in the combined system of Kim, Fang and Park, so that it would support transmission of a maximum of rank-8 radio resources for DRS layers being multiplexed (see Ko col. 17, ¶ 208 lines (1-11)).

Claims 26 and 27 are rejected under 35 U.S.C § 103 as being unpatentable over Kim in view of Fang and in further view of Ko et al. (US 2013/0021991 A1), hereinafter “Ko”

Regarding Claim 26, 
The combined system of Kim and Fang discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim nor Fang explicitly teach “processing, based on a same bundling boundary for co-scheduled user equipments (UEs), the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs”.
However, Ko from the same field teaches processing, based on the same bundling boundary for co-scheduled user equipments (UEs) (see Fig. 4, col. 4, ¶ 45 lines (9-13), frequency hopping at a slot edge or boundary), the DMRS symbols received within a plurality of bundled resource blocks (RBs) (see col. 19, ¶ 235 lines (4-11), co-scheduling of UE’s in the same RB), wherein the same precoder was used for each port within the plurality of bundled RBs (see col. 6, ¶ 69 lines (3-12), UE specific reference signal is precoded using the same precoder).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “processing, based on the same bundling boundary for co-scheduled user equipments (UEs), the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs” as taught by Ko in the combined system of Kim and Fang, so that it would allow for frequency hopping at a slot edge or boundary for co-scheduled UE’s in the same physical resource block (PRB) by using the same precoder to send data on a downlink channel (see Ko col. 4, ¶ 45 lines (1-13)).

Regarding Claim 27, 
The combined system of Kim and Fang discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim nor Fang explicitly teach “processing, based on a same bundling boundary for co-scheduled user equipments (UEs), the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs”.
However, Ko discloses processing, based on a higher layer configured bundling boundary (see col. 4, ¶ 44 lines (11-14), the UE receives data transmission signaled via higher layer signaling), the DMRS symbols received within a plurality of bundled resource blocks (RBs) (see col. 19, ¶ 235 lines (4-11), co-scheduling of UE’s in the same RB), wherein the same precoder was used for each port within the plurality of bundled RBs (see col. 6, ¶ 69 lines (3-12), UE specific reference signal is precoded using the same precoder).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “processing, based on a higher layer configured bundling boundary, the DMRS symbols received within a plurality of bundled resource blocks (RBs), wherein the same precoder was used for each port within the plurality of bundled RBs” as taught by Ko in the combined system of Kim and Fang, so that it would allow the UE to detect data transmissions based on a higher layer configured bundling boundary (see Ko col. 4, ¶ 44 lines (11-14)).

Claims 2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang in view of Kim and in further view of Park, Ko and Ng et al. (US 9,019,924 B2) hereinafter “Ng”.

Regarding Claim 2, 
The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
Neither Fang nor Kim explicitly teach “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports”.
However Park discloses the OCC comprises a length-2 OCC (see col. 23, lines (25-28), a single CSI-RS port is distinguished by a length-2 OCC);
the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ““the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports” as taught by Park in the combined system of Fang and Kim for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].
Although the combined system of Fang, Kim and Park discloses the first CDM group and the second CDM group as set forth above, Neither Fang, Kim nor Park explicitly teach “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain.” 
However, Ko discloses the first CDM group (see Fig 8a, CDM group 1 {1, 1, 1, 1}) and the second CDM group (see. Fig. 8a, CDM group 2 {1, -1, 1, -1}) are non-orthogonally multiplexed on same resource elements (see Fig. 8a, are quasi-orthogonally multiplexed on the same RE) in time and frequency domain (see Fig. 8a, in time (vertical line) and frequency (horizontal line) domain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain” as taught by Ko in the system of Fang, Kim and Park so that it would allow for two DMRS subgroups to be quasi-orthogonal or non-orthogonal to each other in time and frequency domain (see Ko Fig. 8a-b, col. 22, ¶ 259 lines (5-21)).
Neither Fang, Kim, Park nor Ko explicitly teach “the first CDM group uses a different scrambling sequence than the second CDM group”.
However, Ng discloses the first CDM group uses a different scrambling sequence than the second CDM group (see col. 15, lines (23-38), calculation of a scrambling sequence for DM-RS ports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group uses a different scrambling sequence than the second CDM group” as taught by Ng, in the combined system of Fang, Kim, Park and Ko for providing a reduction in signaling overhead by associating each DM-RS port with a port scrambling ID for creating a scrambling sequence (see Ng col. 9, lines (21-26)). 

Regarding Claim 5, 
	The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang nor Kim explicitly teach “the OCC comprises a length-4 OCC, the one or more CDM groups comprise: a first CDM group allocated to a first set of four layers or four ports spanning four noncontiguous resource elements (REs) in time domain, and a second CDM group allocated to a second set of four layers or four ports spanning the four noncontiguous REs in time domain”.
	However Park discloses the OCC comprises a length-4 OCC (see col. 22, lines (12-15), the number of DMRS ports can be primarily doubled using a length-4 OCC), the one or more CDM groups comprise:
	a first CDM group allocated to a first set of four layers or four ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports); spanning four noncontiguous resource elements (REs) in time domain (see col. 25, lines (54-63), a length-4 OCC in a TDD system), 
	a second CDM group allocated to a second set of four layers or four ports (see Fig. 8, col. 19, lines 1-12, CDM Group 2 allocated to 2nd pair of layers or ports) spanning four noncontiguous resource elements (REs) in time domain (see col. 25, lines (54-63), a length-4 OCC in a TDD system).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-4 OCC, the one or more CDM groups comprise: a first CDM group allocated to a first set of four layers or four ports spanning four noncontiguous resource elements (REs) in time domain, and a second CDM group allocated to a second set of four layers or four ports spanning the four noncontiguous REs in time domain” as taught by Park in the combined system of Fang and Kim for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].
	Although the combined system of Fang, Kim and Park discloses the first CDM group and the second CDM group as set forth above, Neither Fang, Kim nor Park explicitly teach “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain”.
	However, Ko discloses the first CDM group (see Fig 8a, CDM group 1 {1, 1, 1, 1}) and the second CDM group (see. Fig. 8a, CDM group 2 {1, -1, 1, -1}) are non-orthogonally multiplexed on same resource elements (see Fig. 8a, are quasi-orthogonally multiplexed on the same RE) in time and frequency domain (see Fig. 8a, in time (vertical line) and frequency (horizontal line) domain).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain, wherein the first CDM group uses a first scrambling sequence and the second CDM group uses a second scrambling sequence” as taught by Ko in the combined system of Fang, Kim and Park so that it would allow for two DMRS subgroups to be quasi-orthogonal or non-orthogonal to each other in time and frequency domain (see Ko Fig. 8a-b, col. 22, ¶ 259 lines (5-21)).
	Neither Fang, Kim, Park nor Ko explicitly teach “the first CDM group uses a different scrambling sequence than the second CDM group”.
	However, Ng discloses the first CDM group uses a different scrambling sequence than the second CDM group (see col. 15, lines (23-38), calculation of a scrambling sequence for DM-RS ports).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group uses a different scrambling sequence than the second CDM group” as taught by Ng, in the combined system of Fang, Kim, Park and Ko so that it would provide a reduction in signaling overhead by associating each DM-RS port with a port scrambling ID for creating a scrambling sequence (see Ng col. 9, lines (21-26)).

Claims 17 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Fang and in further view of Park, Ko and Ng.

Regarding Claim 17, 
The combined system of Kim and Fang discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
	Neither Kim nor Fang explicitly teach “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports”.
	However Park discloses the OCC comprises a length-2 OCC (see col. 23, lines 25-28, a single CSI-RS port is distinguished by a length-2 OCC);
the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports (see Fig. 8, col. 19, lines 1-12, CDM Group 1 allocated to 1st pair of layers or ports), and a second CDM group allocated to a second pair of layers or a second pair of ports (see Fig. 8, col. 19, lines 1-12, CDM Group 2 allocated to 2nd pair of layers or ports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-2 OCC; the one or more CDM groups comprise a first CDM group allocated to a first pair of layers or a first pair of ports, and a second CDM group allocated to a second pair of layers or a second pair of ports” as taught by Park in the combined system of Kim and Fang for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].
Although the combined system of Kim, Fang and Park discloses the first CDM group and the second CDM group as set forth above, Neither Kim, Fang nor Park explicitly teach “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain.” 
However, Ko discloses the first CDM group (see Fig 8a, CDM group 1 {1, 1, 1, 1}) and the second CDM group (see. Fig. 8a, CDM group 2 {1, -1, 1, -1}) are non-orthogonally multiplexed on same resource elements (see Fig. 8a, are quasi-orthogonally multiplexed on the same RE) in time and frequency domain (see Fig. 8a, in time (vertical line) and frequency (horizontal line) domain). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain” as taught by Ko in the combined system of Kim, Fang and Park so that it would allow for two DMRS subgroups to be quasi-orthogonal or non-orthogonal to each other in time and frequency domain (see Ko Fig. 8a-b, col. 22, ¶ 259 lines (5-21)).
Neither Kim, Fang, Park nor Ko explicitly teach “the first CDM group uses a different scrambling sequence than the second CDM group”.
However, Ng discloses the first CDM group uses a different scrambling sequence than the second CDM group (see col. 15, lines (23-38), calculation of a scrambling sequence for DM-RS ports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group uses a different scrambling sequence than the second CDM group” as taught by Ng, in the combined system of Kim, Fang, Park and Ko so that it would provide a reduction in signaling overhead by associating each DM-RS port with a port scrambling ID for creating a scrambling sequence (see Ng col. 9, lines (21-26)).

Regarding Claim 20,
The combined system of Kim and Fang discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
	Neither Kim nor Fang explicitly teach “the OCC comprises a length-4 OCC, the one or more CDM groups comprise: a first CDM group allocated to a first set of four layers or four ports spanning four noncontiguous resource elements (REs) in time domain, and a second CDM group allocated to a second set of four layers or four ports spanning the four noncontiguous REs in time domain”.
	However Park discloses the OCC comprises a length-4 OCC (see col. 22, lines (12-15), the number of DMRS ports can be primarily doubled using a length-4 OCC), the one or more CDM groups comprise:
	a first CDM group allocated to a first set of four layers or four ports (see Fig. 8, col. 19, lines (1-12), CDM Group 1 allocated to 1st pair of layers or ports); spanning four noncontiguous resource elements (REs) in time domain (see col. 25, lines (54-63), a length-4 OCC in a TDD system), 
	a second CDM group allocated to a second set of four layers or four ports (see Fig. 8, col. 19, lines (1-12), CDM Group 2 allocated to 2nd pair of layers or ports) spanning four noncontiguous resource elements (REs) in time domain (see col. 25, lines (54-63), a length-4 OCC in a TDD system).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-4 OCC, the one or more CDM groups comprise: a first CDM group allocated to a first set of four layers or four ports spanning four noncontiguous resource elements (REs) in time domain, and a second CDM group allocated to a second set of four layers or four ports spanning the four noncontiguous REs in time domain” as taught by Park in the combined system of Kim and Fang for reducing base station cost and backhaul network maintenance cost while extending service coverage and improving channel capacity and SINR in next-generation mobile communication systems [see Park col. 2, lines 26-34].
Although the combined system of Kim, Fang and Park discloses the first CDM group and the second CDM group as set forth above, Neither Kim, Fang nor Park explicitly teach “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain.”
However, Ko discloses the first CDM group (see Fig 8a, CDM group 1 {1, 1, 1, 1}) and the second CDM group (see. Fig. 8a, CDM group 2 {1, -1, 1, -1}) are non-orthogonally multiplexed on same resource elements (see Fig. 8a, are quasi-orthogonally multiplexed on the same RE) in time and frequency domain (see Fig. 8a, in time (vertical line) and frequency (horizontal line) domain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group and the second CDM group are non-orthogonally multiplexed on same resource elements in time and frequency domain, wherein the first CDM group uses a first scrambling sequence and the second CDM group uses a second scrambling sequence” as taught by Ko in the combined system of Kim, Fang and Park so that it would allow for two DMRS subgroups to be quasi-orthogonal or non-orthogonal to each other in time and frequency domain (see Ko Fig. 8a, col. 22, ¶ 259, lines (5-21)). 
Neither Kim, Fang, Park nor Ko explicitly teach “the first CDM group uses a different scrambling sequence than the second CDM group”.
However, Ng discloses the first CDM group uses a different scrambling sequence than the second CDM group (see col. 15, lines 23-38, calculation of a scrambling sequence for DM-RS ports).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first CDM group uses a different scrambling sequence than the second CDM group” as taught by Ng, in the combined system of Kim, Fang, Park and Ko so that it would provide a reduction in signaling overhead by associating each DM-RS port with a port scrambling ID for creating a scrambling sequence (see Ng col. 9, lines (21-26)).

Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang in view of Kim and in further view of Ng.

Regarding Claim 9, 
	The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang nor Kim explicitly teach “communicating indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)”.
	However, Ng discloses communicating indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH) (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)” as taught by Ng in the combined system of Fang and Kim so that only five bits are needed to include the power offset and rate matching information in the indication (see Ng col. 11, lines (59-62)).

Regarding Claim 10, 
	The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang nor Kim explicitly teach the method, further comprising: “communicating a joint indication of the configured DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling”.
	However, Ng discloses communicating joint indication of the configured DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “communicating joint indication of the configured DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling” as taught by Ng in the combined system of Fang and Kim so that only five bits are needed to include the power offset and rate matching information in the joint indication (see Ng col. 11, lines (59-62)).

Claims 23 and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim in view of Fang and in further view of Ng.

Regarding Claim 23, 
The combined system of Kim and Fang discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
Neither Kim nor Fang explicitly teach “receiving an indication about the ports of the multi-dimensional array of antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)”.
	However, Ng from the same field teaches receiving an indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH) (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving an indication about the ports of the multi-dimensional array of transmit antennas and the number of layers for transmitting the DMRS symbols using L1 control signaling on a Physical Downlink Control Channel (PDCCH)” as taught by Ng in the combined system of Kim and Fang so that only five bits are needed to include the power offset and rate matching information in the indication (see Ng col. 11, lines (59-62)).

Regarding Claim 24, 
The combined system of Kim and Fang discloses the method of claim 16 [see fig. 7: Step “700”, pg. 8, ¶97 lines 1-6, the UE operation].
	Neither Kim nor Fang explicitly teach	 “receiving joint indication of the DMRS pattern and the ports of the multi-dimensional array of antennas using L1 control signaling”.
	However, Ng from the same field teaches receiving joint indication of the DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling (see col. 11, lines (45-55), joint encoding of rate matching information with antenna ports and number of layers using a joint code indication).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receiving joint indication of the DMRS pattern and the ports of the multi-dimensional array of transmit antennas using L1 control signaling” as taught by Ng in the combined system of Kim and Fang so that only five bits are needed to include the power offset and rate matching information in the joint indication (see Ng col. 11, lines (59-62)).

Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang in view of Kim and in further view of Lee et al. (US 9,019,904 B2) hereinafter “Lee”.

Regarding Claim 12, 
	The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang nor Kim explicitly teach “the OCC comprises a length-4 Walsh code indicated by a sequence {a, b, c, d}, and the method further comprises switching, on the frequency domain, between the OCC and another OCC, wherein the other OCC is a cyclic shift version of the length-4 Walsh code”.
	However, Lee from the same field teaches the OCC comprises a length-4 Walsh code indicated by the sequence {a, b, c, d}, (see Fig. 21, see col. 4 lines (30-44), orthogonal sequence {a, b, c, d}) and the method further comprising switching, on the frequency domain, between the OCC and another OCC, wherein the other OCC is a cyclic shift version of the length-4 Walsh code (see Fig. 21, see col. 21 lines (5-21), cyclic shifting for achieving uniform distribution of OCC).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the OCC comprises a length-4 Walsh code indicated by a sequence {a, b, c, d}, and the method further comprises switching, on the frequency domain, between the OCC and another OCC, wherein the other OCC is a cyclic shift version of the length-4 Walsh code” as taught by Lee in the combined system of Fang and Kim so that the OCCs may be uniformly distributed at both an RB level and a DRS OFDM symbol level (see Lee col. 21 lines (5-10)).

Regarding Claim 13, 
The combined system of Fang and Kim discloses the method of claim 1 [see fig(s). 1 & 8: pg. 6, ¶105 lines 1-2, the method performed by an eNodeB “20”].
	Neither Fang nor Kim explicitly teach “the other OCC comprises a length-4 Walsh code indicated by a sequence {b, c, d, a}”.
	However, Lee from the same field teaches the other OCC comprising a length-4 Walsh code indicated by the sequence {b, c, d, a} (see Fig. 21, col. 21 lines (5-21), cyclic shifting of the sequence {a, b, c, d} to produce the new sequence {b, c, d, a}).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the other OCC comprises a length-4 Walsh code indicated by a sequence {b, c, d, a}” as taught by Lee in the combined system of Fang and Kim so that the OCCs are uniformly distributed at both an RB level and a DRS OFDM symbol level (see Lee col. 21 lines (5-10)).

Allowable Subject Matter
Claims 8, 11 and 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469